Title: From George Washington to Jonathan Trumbull, Sr., 25 May 1781
From: Washington, George
To: Trumbull, Jonathan, Sr.


                        
                            Sir
                            Weathersfield 25th May 1781
                        
                        It having been represented to me that some powder has been made by your Excellency’s directions, at
                            Glassenbury & New Haven in this state, of materials belonging to the Continent, I take the liberty earnestly to
                            request that such measures may be taken by the State as will transport it to Fishkill with the utmost expedition— great
                            care being had that it should not be injured by the weather on its route.
                        The great demand we shall have for powder in the proposed operations of the campaign obliges me to apply to
                            the respective States who have any for a loan to supply our deficiency. I therefore request of your Excellency as great a
                            loan of that necessary article as the State of Connecticut can possibly spare, and that it be transported by the State to
                            Fishkill.
                        If the measures which have been taken to procure an ample supply of powder from Europe shall prove
                            successful, the Continent will soon have ability to repay any loan which may be furnished on this occasion. I beg a speedy
                            and explicit answer on this Subject. I have the honor to be, with the greatest respect, Your Excellency’s most obedient
                            huml. Serv.
                        
                            Go: Washington

                        
                    